     Case 3:19-cv-00344 Document 17 Filed on 03/09/20 in TXSD Page 1 of 1

                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS


Paul E. Dilocker

v.                                               Case Number: 3:19−cv−00344

Bluestem Brands, Inc.




                                 Notice of Setting

A proceeding has been set in this case as set forth below.

BEFORE:
Magistrate Judge Andrew M Edison
PLACE:
by telephone
     Dial in Number: 409-763-7881
     Conference ID: 37881#
     Password: 13579#
United States Post Office and Courthouse
601 Rosenberg Street
Galveston, TX 77550


DATE: 3/12/2020
TIME: 11:00 AM
TYPE OF PROCEEDING: Status Conference


Date: March 9, 2020                                          David J. Bradley, Clerk
